Citation Nr: 0946770	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  05-14 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1955 to March 
1958 and from June 1958 to March 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefit sought on appeal.

In May 2008, the Veteran attended a hearing before the 
undersigned Veterans Law Judge at the RO.  A transcript is of 
record.

In July 2008, the Board remanded the appeal for additional 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In light of a review of the claims file, the Board finds that 
further RO action on this matter is warranted. A remand is 
necessary in order for the RO to attempt to verify the 
Veteran's stressor(s). 

The Veteran filed a claim of entitlement to service 
connection for PTSD.  The United States Court of Appeals for 
Veterans Claims (Court) has recently held that a claim for 
service connection for one psychiatric disability encompasses 
all psychiatric disability, regardless of how diagnosed. 
Clemons v. Shinseki, 23 Vet. App. 1 (2009). The Board 
construes the Veteran's claim for PTSD as encompassing 
entitlement to service connection for an acquired psychiatric 
disability regardless of the precise diagnosis.

The Veteran's reported stressor was a sexual assault that 
occurred in 1955 when was reportedly kidnapped, held captive, 
and raped by a fellow serviceman.  

The RO has made numerous attempts in order to verify the 
Veteran's stressor, all of which have been unsuccessful.  

A September 2003 RO note associated with the file indicated 
the RO called the U.S. Army Crimes Records Center in 
reference to this matter.  The U.S. Army Crimes Records 
Center suggested if it knew the name of the person(s) who 
sexually assaulted the Veteran, it would provide a better 
search.

The Veteran has provided the name of the individual he claims 
kidnapped and sexually assaulted him.  It appears that 
previous attempts to verify the Veteran's stressor did not 
include the name, rank, and unit of the individual involved.

Based on information provided by the Veteran in a written 
statement in February 2009, a search should be conducted to 
determine the availability of the records of Master Sergeant 
[redacted], who was First Sergeant of the Infantry Unit on 
post at Fort Lewis Washington, which was part of the 7th 
Infantry Division, according to the Veteran.  The Veteran 
stated that the assault occurred in August 1955.

In the previous remand the Board sought to afford the Veteran 
an examination in which the examiner provided an opinion as 
to whether there was evidence of behavior changes in response 
to the alleged sexual assaults.  See 38 C.F.R. § 3.304(f)(4) 
(2009) (evidence of behavioral changes following a claimed 
personal assault may provide credible supporting evidence of 
a stressor and VA may submit the record to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates a personal assault occurred).  

The examiner noted the Veteran's report of being arrested for 
driving while intoxicated (DWI), and his of increased alcohol 
consumption as a response to the sexual assault.  The 
examiner concluded, however, that because the record did not 
contain evidence of the arrest, it did not support a 
conclusion that there were behavioral changes in response to 
the sexual assaults.  The examiner also found that the 
Veteran met the criteria for a diagnosis of PTSD, but that 
this diagnosis was provisional given the absence of credible 
supporting evidence of the in-service sexual assaults.

Evidence of the arrest would be relevant and could assist the 
Veteran in substantiating his claim.  VA, therefore, has a 
duty to seek these records.  38 U.S.C.A. § 5103A(b),(c) (West 
2002).

Further, because the claim now encompasses any diagnosed 
psychiatric disability, the examiner diagnosed anxiety 
reaction, and the record raises the possibility that this 
could be related to the claimed sexual assault; an opinion is 
needed as to the link, if any, between anxiety reaction and 
service.  See 38 U.S.C.A. § 5103A(d) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the U.S. 
Army Crimes Records Center, Joint Services 
Records Research Center (JSRRC), National 
Personnel Records Center (NPRC), or other 
appropriate source, and request supporting 
evidence of the claimed stressor as 
provided by the Veteran, to include 
personnel records.  If additional 
information is needed to complete this 
request, the Veteran should be so advised 
of the specific information needed. 

The Veteran provided the name of his 
alleged assailant in a February 2009, VA 
Form 21-0781a, Statement in Support of 
Claim for Post-Traumatic Stress Disorder 
(PTSD) Secondary to Personal Assault.  The 
Veteran identified the Master Sergeant, 
who was First Sergeant of the infantry 
unit on post at Fort Lewis Washington, 
which was part of the 7th Infantry 
Division.  The Veteran further stated that 
the alleged assault occurred in August 
1955.  All search attempts must be 
documented.

2.  The Veteran should be asked to furnish 
evidence of his arrest for DWI or to 
provide VA with sufficient information to 
obtain this information.

3.  The examiner who conducted the 
November 2008 VA examination should review 
the claims folder, and provide an opinion 
as to whether the diagnosed anxiety 
disorder was in whole or part the result 
of the claimed in-service sexual assaults 
or is otherwise attributable to service.

The examiner should provide a rationale 
for these opinions that takes into account 
the Veteran's reports.  If the examiner 
who conducted the November 2008 
examination is unavailable, another 
psychologist should review the claims 
folder and provide the necessary opinions.

4.  If the benefits sought on appeal 
remain denied, issue a supplemental 
statement of the case before the claims 
file is returned to the Board, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

